Citation Nr: 1436072	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC), higher than what is paid pursuant to 38 U.S.C.A. § 1114(l)(1).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

In October 2013, the Board granted entitlement to SMC based on the need for aid and attendance, at a compensation level of 38 U.S.C.A. § 1114(l).  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the case was returned to the Board after finding that the Board did not adequately address whether a higher level of entitlement pursuant to 38 U.S.C.A. § 1114 was warranted.

The Veteran was previously represented by Disabled American Veterans.  A May 2014 power of attorney, contained in virtual records, changed his representation to attorney Robert V. Chisholm.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher rate of SMC.  His representatives have argued two theories of entitlement to a higher rating: (1) that his service-connected coronary artery disease alone warranted entitlement to SMC based on the need for aid and attendance, and that the remainder of his service-connected disabilities also warranted entitlement to SMC based on the need for aid and attendance, or (2) the Veteran's service-connected disabilities resulted in loss of use of his lower extremities, and that his remaining service-connected disabilities resulted in the need for aid and attendance.  His representatives also noted the VA did not explore whether the Veteran was entitled to intermediate SMC rates.

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

Special monthly under 38 U.S.C.A. § 1114(m) is warranted for loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(c). 

The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etcetera, could be accomplished equally well by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63.

38 U.S.C.A. § 1114(o) provides that the Veteran is entitled to SMC at the (o) rate if, as the result of his service-connected disabilities, he has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in subsections (l) through (n), no condition being considered twice.  In Breniser v. Shinseki, 25 Vet. App. 64, 65 (2011), the Court of Appeals for Veterans Claims (Court) held that a claimant cannot establish entitlement to SMC at the (o) rate on the basis that he is in receipt of SMC at the (l) rate for aid and attendance where the need for aid and attendance arises out of another condition for which the Veteran already receives SMC at the (l) through (n) rates.  This is because subsection (o) explicitly prohibits a condition from being considered twice.  Id.  However, if the need for aid and attendance arises from a disability other than that for which the Veteran is already in receipt of specialty monthly compensation, entitlement to SMC at the (o) rate can be established on that basis.  Id.

A review of the record shows that service connection is in effect for the following disabilities:

 * Coronary artery disease, rated as 100 percent disabling; 
* Post traumatic stress disorder (PTSD) rated as 50 percent (100 percent prior to September 2012) disabling; 
* Left knee impairment, rated as 30 percent disabling; 
* Diabetes mellitus with cataracts and erectile dysfunction rated as 30 percent disabling;
 * Peripheral vascular disease (PVD) of the left lower extremity, rated as20 percent disabling ; 
* PVD of the right lower extremity, rated as 20 percent disabling; 
* Peripheral neuropathy of the right upper extremity, rated as 30 percent disabling; 
* Peripheral neuropathy of the left upper extremity, rated as 30 percent disabling ; 
* Peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; 
* Peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and 
* Degenerative joint disease of the left knee, rated as 10 percent disabling.

The Veteran has had a combined 100 percent rating since February 2000.

Although the Board, in the October 2013 decision, found that "neither the lay nor the medical evidence of records demonstrates that the Veteran has an anatomical loss or loss of use of both feet," the Veteran's representative has argued in a May 2014 statement, that the March 2012 examinations were inadequate for rating purposes.  In the October 2013 decision, the Board found that "the evidence is at least in equipoise and as a result supports a grant of special monthly compensation based on aid and attendance" even though "the VA aid and attendance examination reports of record" did not "clearly delineate the symptoms attributable to the service-connected and nonservice connected disorders as part of the conclusion."

The Veteran's representative noted that the March 2012 examinations included a coronary artery disease evaluation which concluded both that the Veteran had METs between 1-3 (which indicates dyspnea, fatigue, etc. with activities such as "eating") and that his coronary artery disease did not impact his ability to work.  The representative noted that the same examiner provided each of the March 2012 evaluations (PTSD, coronary artery disease, vision, diabetes, lower extremities, and peripheral neuropathy). 

As the representative has argued that the March 2012 examinations were not adequate, and the Board has noted that the favorable aid and attendance examinations had not addressed which of the Veteran's numerous disabilities (both service-connected and nonservice-connected), the claim should be remanded for additional examinations.  The examiner should specifically address whether the Veteran is in need of aid and attendance, separately, for one of more of his service-connected disabilities.  The examiner should also address whether the Veteran's service-connected disabilities result in loss of use of one or both lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s).  The claims file, access to virtual records and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

The examiner should provide the following opinions:

(A) (a) whether a combination of the Veteran's service-connected disabilities, either alone or in the aggregate, necessitate daily personal health-care services provided by either (i) a person who is licensed to provide such services or (ii) who provides such services under the regular supervision of a licensed health-care professional, and (b) if, in the absence of this care, the Veteran would require hospitalization, nursing home care, or other residential institutional care.  The examiner needs to specifically address which service-connected disabilities result in positive opinions.  The examiner should also determine if more than one service-connected disability or combination of disabilities, with no condition being considered twice, necessitates aid and attendance.

(B) whether a combination of the Veteran's service-connected disabilities, either alone or in the aggregate, result in loss of use of BOTH legs above the knee (or at a level that prevents natural knee action with a prosthetic in place), or loss of use of both lower extremities together with loss of anal and bladder sphincter control and with a showing of helplessness.  The examiner should also address whether there was loss of use of any combination of foot, knee, hip, hand, elbow, or shoulder.

(C) whether it is at least as likely as not (a 50/50 probability) that the Veteran's PTSD (or another service-connected disability) resulted in or aggravates his dementia.  The examiner should also make a determination regarding the competency of the Veteran.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the claim on appeal.  If entitlement to a higher rate of special monthly compensation under 38 U.S.C.A. § 1114 is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



